—Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Thorp, J.), rendered July 20, 1995, convicting him of driving while intoxicated as a felony (two counts), leaving the scene of an incident without reporting (two counts), reckless endangerment in the second degree, and unlicensed operation of a motor vehicle, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The defendant contends that the evidence adduced at trial was legally insufficient to support his convictions for two counts of leaving the scene of an incident without reporting (Vehicle and Traffic Law § 600 [1] [a]; [2] [a]) and reckless endangerment in the second degree (Penal Law § 120.20). The defendant’s contention with respect to his conviction for reckless endangerment in the second degree is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, those contentions lack merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Vehicle and Traffic Law § 600 [1] [a]; [2] [a]; Penal Law § 120.20; People v Field, 175 AD2d 291; People v Petterson, 103 AD2d 811; cf., People v McGrath, 195 AD2d 831; People v Poliakov, 167 AD2d 115; People v Verdile, 119 AD2d 891). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., O’Brien, Ritter and Friedmann, JJ., concur.